UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1120


KWAME YEBOAH-KANKAM,

                    Plaintiff - Appellant,

             v.

PRINCE WILLIAM COUNTY SCHOOL BOARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-00549-LMB-JFA)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kwame Yeboah-Kankam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kwame Yeboah-Kankam appeals the district court’s order granting the Prince

William County School Board summary judgment on his discrimination, hostile work

environment, and retaliation claims, brought pursuant to Title VII of the Civil Rights Act

of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2017), and his state law

claim for intentional infliction of emotional distress. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Yeboah-Kankam v. Prince William Cty. Sch. Bd., No. 1:17-cv-00549-LMB-

JFA (E.D. Va. Dec. 29, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2